April 30, VIA EDGAR TRANSMISSION Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: Kansas City Life Insurance Company and Kansas City Life Variable Annuity Separate Account (File No. 33-89984) Commissioners: On behalf of Kansas City Life Insurance Company and Kansas City Life Variable Annuity Separate Account (the “Account”), we have attached for filing Post-Effective Amendment No. 19 to the Account’s Registration Statement on Form N-4 (the “Amendment”) for certain individual flexible premium deferred variable annuity contracts.The Amendment is being filed pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended, to respond to comments made by Michelle Roberts of the staff on April 8, 2009 and April 24, 2009 with regard to Post-Effective Amendment No. 18 to the Account’s Registration Statement as well as to include current financial statements and to update certain other information.As counsel who reviewed the Amendment, we represent that the Amendment does not contain disclosures that would otherwise render it ineligible to become effective pursuant to paragraph (b). If you have any questions or comments, please contact the undersigned at (202) 383-0590 or Pamela Ellis at (202) 383-0566. Sincerely, /s/ W. Thomas Conner W. Thomas Conner Attachments cc:Michelle C. Roberts, Esq. Marc Bensing Pamela K. Ellis, Esq.
